United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.S., Appellant
and
U.S. POSTAL SERVICE, ALMEDA STATION,
Houston, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-1715
Issued: December 26, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On June 13, 2007 appellant filed a timely appeal from decisions of the Office of
Workers’ Compensation Programs’ dated June 20, 2006 and March 12, 2007 which denied
appellant’s claim for compensation. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(d)(2), the
Board has jurisdiction to review the merits of this case.
ISSUE
The issue is whether appellant established that she sustained an injury in the performance
of duty causally related to factors of her federal employment.
FACTUAL HISTORY
On May 5, 2006 appellant, then a 39-year-old letter carrier, filed an occupational disease
claim alleging pain in her feet as a result of constant walking in her federal employment. She
first became aware of her condition on January 20, 2005 and that she first realized that her injury
was caused or aggravated by her employment on May 2, 2006. In a letter dated May 5, 2006,
appellant’s supervisor indicated that on May 4, 2006 appellant reported to work with medical

documentation stating that she could only perform two hours of walking. She requested
light-duty work until her doctor released her to full duty. The supervisor informed appellant and
her union steward that there was no light-duty work available and that she would have to use
leave as this was not an on-the-job injury. Later that day, appellant indicated that her doctor told
her that the injury was job related and that she should not have to use leave. The supervisor
indicated that appellant told her that she was advised to complete the forms for an on-the-job
injury.
By letter dated May 18, 2006, the Office requested that appellant submit further
information. The record contains a notation that appellant called the Office on May 24, 2006 and
indicated that the date of injury was a mistake and that it should have been January 20, 2006.
In support of her claim, appellant submitted notes from Dr. Troy A. Millican, a family
practitioner, dated May 2 and 4, 2006. On May 2, 2006 Dr. Millican asked that appellant be
excused from working over two hours due to plantar fasciitis. On May 4, 2006 he indicated that
appellant was treaded for “foot pain probably caused from constant walking” and that she was
restricted from walking over two hours a day.
In a decision dated June 20, 2006, the Office denied appellant’s claim finding that the
medical evidence did not establish that her foot condition was related to the established
work-related activities.
On September 26, 2006 appellant requested reconsideration. She submitted a June 16,
2006 note from Dr. Millican who noted that appellant originally saw him on May 2, 2006
complaining of foot pain bilaterally but worse on the right. Appellant informed the physician
that the pain had been going on for a week or two and was exacerbated by walking.
Dr. Millican’s examination of the lower extremities revealed no tenderness and appellant had a
normal neurological examination. He listed his impression as plantar fasciitis, improved.
Dr. Millican noted: “This was, I feel, caused by prolonged walking which was a contributing
factor with work as a mail carrier.” He recommended that appellant gradually increase the
amount of time she spends per day walking.
By decision dated March 12, 2007, the Office denied modification of the June 20, 2006
decision.
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act1 has the
burden of establishing the essential elements of his or her claim including the fact that the
individual is an employee of the United Sates within the meaning of the Act, that the claim was
timely filed within the applicable time limitation period of the Act, that an injury was sustained
in the performance of duty as alleged and that any disability and/or specific condition for which
compensation is claimed are causally related to the employment injury.2 These are the essential

1

5 U.S.C. §§ 8101-8193.

2

Joe D. Cameron, 41 ECAB 153 (1989); Elaine Pendleton, 40 ECAB 1143, 1145 (1989).

2

elements of each and every compensation claim regardless of whether the claim is predicated
upon a traumatic injury or an occupational disease.3
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed; (2) a factual
statement identifying employment factors alleged to have caused or contributed to the presence
or occurrence of the disease or condition; and (3) medical evidence establishing that the
employment factors identified by the claimant were the proximate cause of the condition for
which compensation is claimed or, stated differently, medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the claimant.4
The medical evidence required to establish causal relationship is generally rationalized medical
opinion evidence. Rationalized medical opinion evidence is medical evidence which includes a
physician’s rationalized opinion on the issue of whether there is a causal relationship between the
claimant’s diagnosed condition and the implicated employment factors. The opinion of the
physician must be based on a complete factual and medical background of the claimant, must be
one of reasonable medical certainty and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the specific employment factors
identified by the claimant.5
ANALYSIS
In the instant case, the Office denied appellant’s claim based on the absence of
rationalized medical evidence supporting a causal relationship between appellant’s foot condition
and her employment. In notes dated May 2 and 4, 2006, Dr. Millican indicated that appellant
had plantar fasciitis which was probably caused from constant walking in her employment as a
letter carrier. However, his opinion was not fully explained and stated in a speculative manner,
noting that appellant’s plantar fasciitis was probably due to the walking she performed as a mail
carrier. The lack of a rationalized report relating her condition to her employment is detrimental
to her claim. Appellant has failed to provide rationalized medical evidence in support of her
claim. Although he noted that appellant’s employment was a contributing factor to her plantar
fasciitis, he did not provide adequate medical reasoning to explain the medical basis of why the
diagnosed condition was caused or aggravated by the implicated employment factors.
Dr. Millican did not provide a full history of appellant’s symptoms or address her history of
employment.
An award of compensation may not be based on surmise, conjecture or speculation.
Neither the fact that appellant’s condition became apparent during a period of employment, nor
the belief that her condition was caused, precipitated or aggravated by her employment is
sufficient to establish causal relationship.6 Causal relationship must be established by
3

Victor D. Woodhams, 41 ECAB 345 (1989).

4

Daniel O. Vasquez, 57 ECAB __ (Docket No. 06-568, issued May 5, 2006).

5

Solomon Polen, 51 ECAB 341 (2000).

6

See Dennis M. Mascarenas, 49 ECAB 215 (1997).

3

rationalized medical opinion evidence. Appellant failed to submit such evidence and the Office,
therefore, properly denied her claim for compensation.
CONCLUSION
The Board finds that appellant failed to establish that she sustained an injury in the
performance of duty causally related to factors of her federal employment.7
ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated March 12, 2007 and June 20, 2006 are affirmed.
Issued: December 26, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

The Board notes that, subsequent to the Office’s March 12, 2007 decision, appellant submitted additional
evidence. The Board has no jurisdiction to review this evidence for the first time on appeal. 20 C.F.R. § 501.2(c);
James C. Campbell, 5 ECAB 35, 36 n.2 (1952).

4

